DETAILED ACTION
Status of Claims
	Claims 1-6 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Objections and Rejections
	All previous grounds of rejection have been withdrawn in view of Applicant’s amendment. 
	New grounds of rejection are necessitated by amendment. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2 and 6 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rischke et al. (US 5,024,745). 
Regarding claim 1, Rischke discloses an apparatus for treating strip-shaped elements (title) (= a plating device for moving a planar work from an upstream side to a downstream side and plating the work), comprising:
An endless belt (10) of metal conductive material and a metal clip spring or resilient clamping means (45’) (Col. 5 lines 6-10, Col. 9 line 33 – Col. 10 line 27, Claim 16, Figure 21) (= a belt conveyer that comprises a metal belt-shaped conveyer main body and a metal clip held on the metal belt-shaped conveyer main body and clamps an end part on one side of the work by a spring force of the metal clip); and 
Guide means including one or more rollers (62) (Col. 11 lines 15-23, Figure 21) (= a roller conveyer comprising a plurality of conveying rollers that rotates in sync with the belt conveyer and supports the work from below where an end part on the other side of the work clamped by the belt conveyer is placed on the plurality of conveying rollers); wherein 
The apparatus is suitable for horizontal transport of the elements to be treated (Col. 11 lines 15-23) (= the work is conveyed in a horizontal position and is subjected to plating, with the end part on the one side of the work clamped by the belt conveyer and the end part on the other side of the work placed on the roller conveyer), and
The conveyer comprising a slot (13) and openings (11) (Col. 5 lines 19-36, Col. 9 lines 33-43, Figures 5-7, 14-15, 21) (= the metal clip is coupled with the metal belt-shaped conveyer main body via a clip inserting through-hole and a clip engaging through-hole in the metal belt-shaped conveyer main body). 
Regarding claim 2, Rischke discloses the use of a DC power source (Col. 3 lines 15-23).  The charge of the power source directed to the belt conveyer is regarded as functional claim language and does not further structurally limit the claimed device. Rischke indicates that the belt is formed of metal in order to be connected with the DC power source with clamping means that may be metallic for connecting with a power source to the strip (57) (Col. 3 lines 7-14, Figure 21).  
Regarding claim 6, Rischke discloses the metal clip comprising a clamping part, a locking part and a bent part connected between the clamping part and the locking part.  The remainder of the claim language is directed towards the manner of operating the claimed device and does not further limit the claimed device.  Moreover, Rischke discloses that the metal clip is adapted to move to either be engaged with the belt (10) or with the work to be treated (Col. 5 lines 37-49, Figures 5-7).  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 3 and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rischke et al. (US 5,024,745) in view of Wiener et al. (US 2015/0252488).
Regarding claims 3 and 5, Rischke discloses plating tanks (6, 7) and a DC power source which inherently has an anode terminal (Col. 4 lines 56-66). Rischke is silent in regards to the level of plating solution and the anode composition. 
In the same or similar field of electrochemical treatment in a conveying device, Wiener discloses wherein an anode (35) may be either dissolvable (i.e. soluble) or inert (i.e. insoluble) during treatment and located within the treatment tank (Figure 1).  Wiener discloses the anode may comprise a mixed oxide on metal material [0046]. Wiener teaches conveying a material to 
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to produce a device comprising an insoluble anode because Wiener discloses a similar device to Rischke that is inclusive of either a soluble or insoluble anode for carrying out electrolytic treatment.  Selection of either soluble or insoluble would have been an obvious engineering design choice. The phrase “resulting from baking a metal oxide on a metal substrate surface” is regarded as product by process claim language and the claimed device is not limited to the method of manufacturing the claimed anode. Since Rischke is silent in regards to the level of plating liquid, one of ordinary skill in the art would necessarily look to the art for workable liquid levels in a conveying device and arrive at the teachings of Weiner.  
Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rischke et al. (US 5,024,745), in view of Wiener et al. (US 2015/0252488) and in further view of Hongo et al. (WO 00/14308).
Regarding claim 4, Rischke and Wiener disclose the claimed invention as applied above. The combination fails to disclose an ionic permeability neutral diaphragm as claimed.
Hongo discloses in the same or similar field, a porous neutral diaphragm disposed between a coated substrate and an anode electrode to increase the electric resistance of the plating solution (page 4).  The porous neutral diaphragm (61) of Hongo separates a substrate side and an anode electrode region.  Hongo teaches that the presence of the diaphragm provides a uniform plating current distribution and is arranged such that a mounting apparatus size may be 
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to produce a device comprising an ionic permeability neutral diaphragm because Hong teaches that a porous neutral diaphragm provides an increase in electrical resistance providing a uniform current distribution and is able to supply fresh plating solution without any decomposed parts contacting the anode electrode surface. The claimed “that separates oxygen gas generated from the anode from the plating solution in the first region” is regarded as functional claim language that does not further structurally limit the device.  The arrangement of the diaphragm of Hongo with the device of Rischke in view of Wiener would necessarily perform the claimed function.  

Response to Arguments
Applicant's arguments filed 30 November 2021 have been fully considered.  The remarks on pages 5-9 are directed towards the previous grounds of rejection which have been withdrawn in view of Applicant’s amendment and therefore will not be addressed at this time.  New grounds of rejection are necessitated by amendment. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEFANIE S WITTENBERG whose telephone number is (571)270-7594. The examiner can normally be reached Monday - Friday, 7:00 am -4:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan Van can be reached on (571) 272-8521. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 





/Stefanie S Wittenberg/Primary Examiner, Art Unit 1795